IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


STEVEN CURTICIAN, PRO SE, ET AL.      :   No. 24 WAP 2016
SIMILARLY SITUATED PRISONERS,         :
                                      :   Appeal from the Order of the
                 Appellants           :   Commonwealth Court dated June 14,
                                      :   2016 at No. 43 M.D. 2016.
                                      :
           v.                         :
                                      :
                                      :
J. WETZEL, CAM II SAGE, U/M REESE,    :
SUPER. CAMERON, ET AL.,               :
                                      :
                 Appellees            :


                                   ORDER


PER CURIAM
     AND NOW, this 22nd day of February, 2017, the Order of the Commonwealth

Court is AFFIRMED.